Citation Nr: 0738223	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and C.K., M.D.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
April 1982.  He died in November 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death and denied entitlement to 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35.


FINDINGS OF FACT

1.  The veteran died in November 2003.  The death certificate 
lists the immediate cause of death as cardiac hypertrophy of 
uncertain etiology.  A February 2004 autopsy report indicated 
that the cause of death was cardiac arrhythmia due to acute 
cardiac ischemia with pulmonary edema due to cardiac 
hypertrophy of uncertain etiology.  

2.  During the veteran's lifetime, service connection was 
established for schizophrenia (rated 50 percent); and 
residuals of a fracture of the left tibia and fibula (rated 
noncompensable); the combined rating was 50 percent.  

3.  The veteran was not diagnosed with hypertension in 
service or within one year of his discharge, and cardiac 
hypertrophy was not caused or aggravated by a service-
connected disability.  

4.  The most probative medical evidence shows that a service-
connected disability was not a principal or contributory 
cause of the veteran's death.  

5.  The veteran was not in receipt of a permanent and total 
service-connected rating at the time of this death.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by his active military service, may not be 
presumed to have been so incurred, and was not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310, 3.312 (2007).  

2.  The criteria for Dependents' Educational Assistance under 
38 U.S.CA. Chapter 35 have not been met.  38 U.S.C.A. § 3501 
(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service 
and the disability, degree of disability, and effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

In a March 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need to advise VA of or 
submit any further evidence she had in her possession that 
pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service treatment 
records, VA examination reports and a VA opinion, the 
veteran's death certificate and autopsy report, and the 
appellant's own statements.  Additionally, the appellant and 
C.K., M.D., provided personal testimony at a videoconference 
hearing before the undersigned in November 2006.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process and she responded to VA's requests for 
information.  Her correspondence reflects her knowledge of 
the veteran's service connected disability, and she argued 
that the medication taken for that disorder caused his heart 
problems and his death.  Moreover, she brought a psychiatrist 
to her hearing who provided testimony and opinion on the 
relationship between the veteran's service-connected 
psychiatric disorder and the heart problems that caused his 
death.  Thus, the record demonstrates that the appellant had 
actual knowledge of what was needed to substantiate the 
claim, which cured any defect in the notice provided.  See 
Sanders, supra.  Thus, any error in the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Id.  As such, there is 
no indication that there is any prejudice to the appellant in 
considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death and entitlement to DEA, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In terms of what is considered a "disability" under VA laws 
and regulations, 38 C.F.R. § 3.301(a) indicates that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of duty 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
abuse of alcohol or drugs.  See also 38 C.F.R. § 3.301(c)(2 
and 3).  

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part,
upon the extent to which it reflects "clinical data or other 
rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

During his lifetime, the veteran had established service 
connection for schizophrenia, rated 50 percent disabling; and 
residuals of a fracture of the 
left tibia and fibula, rated noncompensable.  His combined 
rating was 50 percent.  He died in November 2003.  The death 
certificate listed the immediate cause of death as cardiac 
hypertrophy of uncertain etiology.  An autopsy was performed.

In the February 2004 autopsy report, the deputy chief medical 
examiner concluded that the veteran died as a result of a 
lethal cardiac arrhythmia due to acute cardiac ischemia with 
pulmonary edema due to cardiac hypertrophy of uncertain 
etiology.  She noted:

Common causes of cardiac hypertrophy 
include systemic hypertension, alcoholism 
and obesity.  There was no documented 
history of elevated blood pressure but the 
[veteran] was obese and prescribed Antabuse 
(disulfiram) presumably for chronic 
alcoholism.  There have also been case 
reports of sudden cardiac death and/or 
cardiomyopathy attributed to the use of 
certain psychotherapeutic medications 
including antidepressants (amitriptyline), 
antipsychotics (clozapine) and sedative 
hypnotics (zolpidem).  The [veteran] was 
not currently prescribed any of these 
medications but it is no known whether he 
was prescribed these medications in the 
past.  Furthermore, serious cardiovascular 
adverse effects (including hypertension, 
hypotension and heart failure) have been 
rarely or infrequently reported with the 
use of citalopram, quetiapine and 
bupropion.  

In a March 2006 VA opinion, a VA physician reviewed the 
veteran's claims file 
to provide an opinion as to whether the medication prescribed 
for the veteran's service-connected schizophrenia caused his 
death due to cardiac hypertrophy.  After reviewing the file, 
he noted that the veteran's past medical history was 
significant for bipolar disorder, alcoholism and obesity; and 
that his psychiatric medications included:  bupropion, 
citalopram, diazepam, lithium, and quetiapine.  He also noted 
that the veteran took Antabuse for his alcoholism.  Although 
he indicated that Antabuse has had some case reports 
resulting in sudden cardiac death and/or cardiomyopathy, 
based on the autopsy report, he concluded that it was less 
likely that the veteran's death was caused by his psychiatric 
medications.  

At her videoconference hearing before the undersigned 
Veterans Law Judge in November 2006, the appellant was 
accompanied by her father, C.K. M.D., who is a psychiatrist.  
The appellant testified that the veteran ate a low-fat diet 
and did not eat foods high in cholesterol.  Dr. K. testified 
that the veteran first contacted him in 1989, when he was 
seeking a psychiatrist to treat him.  He did an evaluation, 
but then referred him to the VA hospital in Manchester.  
However, the veteran returned to Boston.  He returned to New 
Hampshire in 1998 and renewed contact with Dr. K.  He 
recalled that the veteran would pass or drop into his office 
without an appointment once or twice a week just to talk 
about his problems.  The veteran complained of his symptoms, 
including excessive weight gain, fatigue, sleeping 
excessively, frequent headaches, forgetfulness, and a lack of 
energy.  He also reported infrequent chest pain.  He 
indicated that he occasionally took the veteran's blood 
pressure and it was higher than average.  

Based on his experience as a psychiatrist, as well as the 
literature that he read, Dr. K. stated that their were side 
effects and/or adverse reactions to the psychotropic 
medications used to treat mental disorders.  In addition, he 
noted that 30,000-50,000 people died each year from drug 
interactions.  He indicated that the veteran took Lithium, 
Seroquel and Wellbutrin.  Lithium could cause arrhythmia.  
Seroquel could cause tachycardia, palpitations, irregular 
pulses, normal branch block, cerebrovascular accident, shock, 
angina pectoris, fibrillation, atrial ventricular block, 
first degree congestive heart failure and pulmonary edema.  
Wellbutrin could cause hypotension or hypertension, 
tachycardia, syncope and stroke, arrhythmia and myocardial 
infarction.  He opined that the Lithium, Seroquel and 
Wellbutrin caused hypertension, which caused the enlargement 
of the heart which in turn caused the acute cardiac ischemia 
with pulmonary edema.  He stated that there could be 
underlying secondary medical conditions, but he was not 
treating the veteran and was not aware of any.  He saw the 
veteran as a medically healthy person with no smoking and no 
drinking.  

The veteran's service treatment records do not show any 
treatment related to hypertension and/or a heart disability.  
The appellant essentially alleges that the medications that 
were used to treat the veteran's service-connected 
schizophrenia caused the heart problems that led to his 
untimely death.  

In weighing the opinions of record, the Board finds the VA 
opinion and the autopsy report to be more probative than the 
opinion provided by Dr. K.  The VA opinion was based on a 
full review of the veteran's claims file and clinical 
reports.  Additionally, the autopsy report was completed 
after a complete analysis and 
testing of the veteran after his death.  See Winsett, Bloom, 
supra.  The autopsy report stated that the veteran was not 
prescribed any of the medications that had been known to 
cause sudden cardiac death and/or cardiomyopathy, such as 
amitriptyline, clozapine, and zolpidem.  Additionally, 
serious cardiovascular adverse effects had only been rarely 
or infrequently reported with the use of citalopram, 
quetiapine and bupropion.  Finally, both of these physicians 
concluded that the veteran's fatal cardiac hypertrophy was of 
unknown etiology.  In contrast, Dr. K.'s testimony s appeared 
to be more anecdotal in nature.  He reported that he was not 
the veteran's treating psychiatrist, although he stated that 
he met him with some regularity even if informally.  However, 
he did not have any clinical reports to support his 
assertion, including any documented reports that the veteran 
had hypertension.  In fact, the autopsy report specifically 
stated that the veteran did not have any history of elevated 
blood pressure.  Hence, it has not been shown that a service-
connected disability caused or materially contributed to 
cause the veteran's death.  Accordingly, the Board concludes 
that service connection for the cause of the veteran's death 
is not warranted.  

With regard to the veteran's prescribed Antabuse, which the 
VA examiner indicated was known to have had some case reports 
of individuals experiencing sudden cardiac death and/or 
cardiomyopathy, the Board notes that the veteran had not 
established service connection for his alcoholism on a 
secondary basis.  (Service connection for this disability may 
not be granted on a direct basis.  See 38 C.F.R. § 3.301).  
Moreover, neither the medical opinion nor the autopsy report 
concludes that the veteran's fatal heart problems were, in 
fact, caused by his use of Antabuse.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.  
Hence, the claim for service connection for the cause of the 
veteran's death is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Dependents' Educational Assistance

Dependents' Educational Assistance under Chapter 35 U.S.C.A 
may be paid 
to a child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran:  (1) was discharged from service under 
conditions other than dishonorable or died in service; and 
(2) has 
a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died 
as a result of a service-connected disability; or (if a 
serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, 
has been listed by the Secretary concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807.  

As noted previously, at the time of the veteran's death, he 
was in receipt of a 50 percent combined evaluation for his 
service-connected conditions.  The veteran was not assigned a 
total and permanent disability rating for service-connected 
disability.  Additionally, he died more than 20 years after 
his discharge from 
service and, as noted above, the evidence does not show that 
he died from a service-connected disability.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A Chapter 35, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


